Case: 12-1547      Document: 17    Page: 1      Filed: 11/08/2012




          NOTE:    This order is nonprecedential.

  mlniteb ~tates Case: 12-1547      Document: 17     Page: 2   Filed: 11/08/2012




GIRARD CHAMNESS v. JOHN MCHUGH                             2

    "It is settled law that claims for military pay and al-
lowances are actionable under the Tucker Act." Heisig v.
United States, 719 F.2d 1153, 1155 (Fed. Cir. 1983). In
addition to seeking correction of his military records,
Chamness seeks "receipt of all back pay and allowances."
Chamness also waived "any right or entitlement to re-
cover monetary damages greater than $10,000 in this
action. Accordingly, Chamness's claim was properly
before the district court and is appropriately before this
court on appeal. See Heisig, 719 F.2d at 1156 n.8.
    Summary disposition of a case "is appropriate, inter
alia, when the position of one party is so clearly correct as
a matter of law that no substantial question regarding the
outcome of the appeal exists." Joshua v. United States 17
F.3d 378, 380 (Fed. Cir. 1994). The government has not
shown that the instant case warrants the granting of
summary affirmance.
      Upon consideration thereof,
      IT Is ORDERED THAT:
      (1) The motion for summary affirmance is denied.
    (2) Chamness's opening brief in this court is due
within 30 days of the date of filing of this order.
                                    FOR THE COURT


                                    /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk
s25